Case 1:05-md-01720-MKB-VMS Document 7839 Filed 01/07/20 Page 1 of 2 PageID #: 114622




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------------------------- X
    IN RE PAYMENT CARD AND MERCHANT                               Case No. 1:05-md-01720-MKB-JO
    DISCOUNT ANTITRUST LITIGATION                                 NOTICE OF APPEAL


    --------------------------------------------------------- X




            Notice is hereby given that R & M Objectors, objectors-intervenors in this action, hereby

    appeal to the United States Court of Appeals for the Second Circuit from the final judgment entered

    in this action of December 20, 2019, disposing of all claims (Document No. 7832); the order

    granting Rule 23(b)(3) Final Approval of the class action settlement, dated December 13, 2019

    (Document No. 7818); the order explaining the order granting Rule 23(b)(3) Final Approval of the

    class action settlement, dated December 16, 2019 (Document No. 7821); the order granting

    attorney’s fees, dated December 16, 2019 (Document No. 7822); the order granting Class

    Representative Service Awards, dated December 16, 2019 (Document No. 7823); the order

    adopting the report and recommendation of the magistrate judge in its entirety and denying

    R & M Objectors’ motion for attorneys’ fees, expenses and service awards, together with the order

    explaining such denial, dated January 2, 2020 (Document No. 7836); and any other order or

    judgment granting approval of the settlement or attorneys’ fees or expenses in this matter,

    including the denial of attorneys’ fees or expenses to counsel for the R & M Objectors or Class

    Representative Service Awards to the R & M Objectors; all as set out in the docket sheet attached

    to this notice of appeal.

    Dated: January 7, 2020
Case 1:05-md-01720-MKB-VMS Document 7839 Filed 01/07/20 Page 2 of 2 PageID #: 114623




                                       Respectfully submitted,


                                       By: _/s/Jay L. T. Breakstone______________
                                              Jay L. T. Breakstone
                                              PARKER WAICHMAN LLP
                                              Counsel of Record
                                              Parker Waichman LLP
                                              6 Harbor Park Drive
                                              Port Washington, NY 11050
                                              (516) 466-6500
                                              jbreakstone@yourlawyer.com
                                              Counsel for Linda Jones


                                              Thomas P. Thrash, ABN #80147
                                              Thrash Law Firm, P.A.
                                              1101 Garland Street
                                              Little Rock, AR 72201
                                              Telephone: (501) 374-1058
                                              tomthrash@sbcglobal.net

                                              Phillip Duncan
                                              Richard Quintus
                                              Duncan Firm, P.A.
                                              900 S. Shackleford, Suite 725
                                              Little Rock, AR 72211
                                              Telephone: (501) 228-7600
                                              phillip@duncanfirm.com
                                              richard@duncanfirm.com
